Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 1 of 16

AO 106 (Rev. 04/10) Application for a Search Warrant

l 'C Ar`\ \Tu "f\ i 5`.'?.¢}|1'}111

 

UNITED STATES DISTRICT COURT

for the
Western District of Washington

 

rH…J

RECE|VED

JAN 1 8 ZUiS

CLERK U.S. DISTR|CT COURT

JMULU

WESTERN DISTR|CT OF WASH|NGTON AT TACOMA
EY DEPUTY

 

ln the Matter of the Search of

(Briejly describe the property to be searched
or identify the person by name and address)

Dropbox |nc. Account: 3359uy99@gmail.com;
User lD: 244407669

\/`/\/\/`/\/

APPLICATION FOR A SEARCH WARRANT

CaseNo. W\:S \q"BOOU

I a federal law enforcement officer or an attorney for the government, request a search Warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identyj: the person or describe the

property to be searched and give its location)

Which is attached hereto and incorporated herein by this reference.

Subject Dropbox Account as further described' in the Aftidavit and Attachment A,

located in the Northern District of Ca|ifornia , there is now concealed (idenrijj) the

person or describe the property to be seized)i
See Attachment B, Which is attached hereto an incorporated herein by this referencel

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
i!{ evidence of a crime;
lifeontraband, fruits of crime, or other items illegally possessed;
ij property designed for use, intended for use, or used in committing a crime;
I:I a person to be arrested or a person Who is unlawfully restrained

The search is related to a violation of:

Code Section O]j‘ense Descrz`ption
18 U.S.C. § 2252(3)(2) Receipt or Distribution of Chi|d Pornography
18 U.S.C. § 2252(3)(4)(B) Possession of Chi|d Pornography

The ?Péolication is based on these fact t:s
See A

|Z{ Continued on the attached sheet.

ij Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of Which is set forth on the attached sheet

 

vit of Special Agent Liam Noone, AFOS|, Which is attached hereto and incorporated herein.

) is requested

 

Applz'cant is Si,qnature
c

L|AM NOONE, SpeCia| Agent

 

Printed name and title

Sworn to before me and signed in my presence

Date: 01/18/2019 /;/( L‘/¢/

Jr{a’ge’ s signature

  

City and state: Tacoma, Washington J. Richard Creatura, United States Magistrate Judge

 

 

Printed name and title

 

\OOO\]O'\Ul-LL)JN*-‘

NN[\J[\J[\)[\.)[\)[\J[\.))-¢»-‘)-‘i-i)-)-*)-l)-l)-#)-~
OO\~'|O\U'l-PLJ~)I\)’_‘O\OOO\JO\U‘I-§W[\JP_‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 2 of 16

AFFIDAVIT
STATE oF wAsHINGToN )
CoUNTY oF PIERCE )

I, Liam Noone, being duly sworn on oath, depose and state:
I. INTRODUCTION AND AGENT BACKGROUND

l_ I am a Special Agent with the Air Force Office of Special Investigations
(AFOSI), assigned to Detachment 305, Joint Base Lewis-McChord, Washington. I have
been employed as an AFOSI Special Agent since June 2018. In my capacity as a Special
Agent, I am responsible for conducting investigations into the numerous federal laws
enforced by AFOSI. Since-June 2018, I have investigated criminal violations relating to
child exploitation and child pornography, including violations pertaining to the unlawful
distribution, receipt, attempted receipt, and possession of child pornography and material
involving the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252(21)7
and 2252A(a). I am a graduate of the Federal Law Enforcement Training Center
(FLETC) Criminal Investigator Training Program and AFOSI Basic Special Investigator
Course. Throughout my career l have received training in conducting criminal
investigations, law enforcement techniques, federal criminal Statutes, the collection and
preservation of physical and digital evidence, and the execution of Search Warrants. I
have had the opportunity to observe and review multiple examples of child pornography
(as defined in 18 U.S.C. § 2256(8)). l have participated in the execution of search
warrants Which involved child pornography offenses and the search and seizure of
computers and other digital devices. Iwork with other federal, State, and local law

enforcement personnel investigating, among other things, crimes involving the sexual

exploitation of children_
NOONE AFF]DAVIT UNH'ED sTAins ArroRNEY
USAO #2018R01020 _ 1 1201 PACIFIC AVENUE, SUl'l'E 700

TACoMA, WASHJNGTON 98402
(253) 428-3800

\DOO\]O\Ul-l>b~)l\))-~

l\)[\)[\)N[\J[\J[\)[\)[\J»-a»_a»-¢)-=)-i>-‘i-‘>~»-*i-
OO\lO\£h-D~UJ[\)v-‘O\DOO\]O\LA-PL»JN»~O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 3 of 16

2. l make this Affidavit in support of an application, pursuant to 18 U.S.C. §§
2703(a) and 2703 (c)(l)(A), for a warrant to search any and all information for the
Dropbox Inc. (hereinafter referred to as “Dropbox”) account “335guy99@gmail_com,”
User ID: 244407669, (hereafter referred to as the SUBJECT ACCOUNT), to include any
and all associated cloud storage accounts and their contents, including without limitation
any electronic files that the subscriber has stored in the accounts The SUB.TECT
ACCOUNT is controlled by Dropbox. This application seeks a warrant to search the
SUBJECT ACCOUNT and seize the items listed in Attachment B, which is attached to
this Affidavit and incorporated herein by reference, for evidence, fruits, and
instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child
Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography).

3. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

4. Because this Aftidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search wairant, it does not set forth
each and every fact that I or others have learned during the course of this investigation I
have set forth only the facts necessary to determine there is probable cause to believe that
evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography), Will be found in the SUB]ECT ACCOUNT.

II. TECHNICAL BACKGROUND

5_ In my training and experience, l have learned that Dropbox was founded in

2007 and is a privately held electronic file storage service headquartered in San

Francisco, California. Dropbox is a tile hosting service that allows users to upload and

NOONE AFFIDAVIT UNrrED sTATEs ArroRNEY

1201 PACIFIC AVENUE, SUlTE 700
USAO #2018R01020 ' 2 TACOMA, WAsHiNGToN 98402

(253) 428-3800

\DOO\]@U!LL)J[\)>-*

l\J[\)l\)l\)l\)l\)Nl\)N>-i>->-l)-\»-\»~Hi-a)-¢»-¢
OO\]O\£h-PL)JN*-‘O\DOO\]O\UI-l>-UJ[\)'~O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 4 of 16

synchronize files to cloud storage and then access them from a web browser or
application on their computer or digital device. lt is a simple online virtual storage utility
that allows users to make their files accessible from almost anywhere Dropbox allows
users to keep the files private, share them with contacts, or make the files public.
Dropbox also allows users to create a special folder or link on their computers or digital
devices, Which Dropbox then synchronizes so that it appears to be the same folder (with
the same contents) regardless of which computer or device is used to access it. F iles
placed in this folder are also accessible via the Dropbox website and mobile apps.
Dropbox users can also share files or folders they create with other Dropbox users_
Dropbox provides both free and fee-based file sharing and file synchronization services
Dropbox stores files in user accounts until the user deletes them. Dropbox saves deleted
files for 30 days. If a Dropbox account is deleted, the files and account information will
be purged after 30 days.

6_ Dropbox users create Dropbox accounts, which are identified by the user’s
e-mail address and secured with a user password.' The e-mail address is the unique
identifier for a Dropbox account Once an account is created with Dropbox, the user
must enter his or her e-mail address for the account along with a valid user-created
password in the login screen in order to access the account Since Dropbox accounts are
not publicized and the general login Screen does not show other valid e-mail accounts, the
user must know the e-mail address in the first step to access a Dropbox account Users
are also able to utilize the login with Google option and enter their Google credentials to
access a Dropbox account which will be linked to the Google account

7. Cloud storage providers like Dropbox typically retain transactional
information about the creation and use of each account on their systems This
information can include the date on which the account was created, the length of service,
records of log-in (i.e_, session) times and durations, the types of service utilized, the
status of the account (including whether the account is inactive or closed), the methods

used to connect to the account (such as logging into the account via Dropbox’s website or

NOONE AFF]])AVIT UNrrED sTAii=.s ATToRNEY

1201 PACIFIC Avi-:NUE, SUITE 700
USAO #201 SRO 1020 ` 3 TACOMA, WAsHiNGToN 98402

(253) 428-3800

\OOO\]CJ`\l.l`l-l>'~)~)[~~.)rd

N[\)[\)[\)[\.)[\)[\)l\)[\))-I)-I)-\>-\>-l>-l)-d>-\i-ii-l
OO\]O\MJ>UJI\)’_‘O\OOO\]O\U|-§UJNHO

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 5 of 16

application), and other log files that reflect usage of the account. In addition, cloud
storage providers often have records of the Internet Protocol address (“lP address”) used
to register the account and the IP addresses associated with particular logins to the
account Because every device that connects to the Internet must use an IP address, lP
address information can help to identify which computers or other devices were used to
access the cloud storage account, Which can help establish the individual or individuals
who had dominion and control over the account

8. ` Dropbox conducts business throughout the United States and the world
through its file-sharing services

9. Based upon my knowledge, experience7 and training in child pornography
investigations and the training and experience of other law enforcement officers with
Whom l have had discussions, I know there are certain characteristics common to
individuals involved in child pomography:

10. ' Those who receive and attempt to receive child pornography over the
Internet often maintain their collections which are in a digital or electronic format in a
safe, secure and private environment, such as a computer or cloud storage Service. These
collections are often maintained for several years and are kept where the individual can
easily access them, such as at the individual’s residence or on a digital or electronic
storage device.

ll. Those who receive and attempt to receive child pornography also may
correspond with and/ or meet others to share information`and materials; rarely destroy
correspondence from other child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often maintain lists of
names, addresses, and telephone numbers of individuals with whom they have been in
contact and Who share the same interests in child pornography

12. Those who receive and attempt to receive child pornography prefer not to

be without their child pornography for any prolonged time period. This behavior has

NOONE AFF]DAVIT UNrrED sTATEs ArToRNEY

_ 1201 PACIFIC A\IENUE, SUi'i'E 700
USAO #201 SROI 020 4 TACoMA, WASHJNGTON 98402

(253) 428-3800

\DOO\IO\Ul-l>L)Jl\))-l

Nl\)l\)[\.)l\)[\)[\)[\.)[\)r-\»-¢>-l)-\>-\)-\>_\>-\i-li_¢
OO\]O\kh-LL»JNi-‘O\DOO\lO`\Lh-D~UJ[\JF_‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 6 of 16

been documented by law enforcement officers involved in the investigation of child
pornography throughout the world.

13_ In the case of those who receive and attempt to receive child pornography
via email, the nature of email itself provides a convenient means by which these
individuals can access their collections from any computer, at any location with Internet
access These individuals therefore do not need to physically carry their collections with
them7 but rather can access them electronically. Furthermore, these collections can be
stored on email “cloud” servers which allow users to store a large amount of material at
no cost, without leaving any physical evidence on the users’ computer(s).

14. The National Center for Missing and Exploited Children (NCMEC) is a
private non-profit organization operating under a Congressional mandate to act as the
nation’s law enforcement clearing house for information concerning online child sexual
exploitation In partial fulfillment of that mandate, NCMEC operates a CyberTip line, a
resource for reporting online crimes against children. Electronic Service Providers
(ESPS) report to NCMEC, via the CyberTip line, whenever they discover that a
subscriber has violated the terms of service and/ or their services have been used to store
or transmit child pornography over the Internet

15. Any incidents reported to the CyberTip line online or by telephone go
through this three-step process: CyberTip line operators review and prioritize each lead;
NCMEC’s Exploited Children Division analyzes tips and conducts additional research;
the information is accessible to the Federal Bureau of lnvestigations, Immigrations and
Customs Enforcement, United States Secret Service, and the United States Postal
Inspection Service. Information is also forwarded to the Internet Crimes Against
Children Taskforces and pertinent international, federal, state, and local authorities and,
when appropriate, to the ESP.

16. A hash value is an alphanumeric sequence that is unique to a specific
digital file. Any identical copy of the file will have exactly the same hash value as the

original, but any alteration of the file, including even a change of one or two pixels,

NOONE AFF]DAVIT UNITED srArEs ATTORNEY
USAO #2018R01020 _ 5 1201 PACIFIC A\-’ENlJE, SUTi'E 700
TACOMA, WASHINGTON 98402

(253) 428-3800

\D OO'\] O`\ U`l -l>~ L)J I\J i-l

NNNNN[\JNN[\J)-*)-‘)-¢)_a)-l)-\)-\)-I>-\)-\
OO\lc\KJ`l-l>LJ-)I\))-‘O\DCO\]O\U`l-ldwl\)>-*O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 7 of 16

results in a different hash value. Consequently, an unknown image can be determined to
be identical to an original file if it has the same hash value as the original. The hash
value is, in essence, the unique “fmgerprint” of that file, and when a match of the
fingerprint occurs, the file also matches.

l7. ESPS typically maintain a database of hash values of files that they have
determined to meet the federal definition of child pornography found iri 18 USC § 2256.
The ESPs typically do not maintain the actual suspect files themselves; once a file is
determined to contain suspected child pornography the file is deleted from their system.
The ESPs can then use Image Detection and Filtering Process, Photo DNA, or a similar
technology which compares the hash values of files embedded in or attached to
transmitted files against their database containing what is essentially a catalog of hash
values of files that have previously been identified as containing suspected child
pornography

18. The hash values in the transmitted file(s) are contained in the “metadata”
associated With the files. This “metadata” is “data about data,” e.g. information about the
file that is created and used at various times along the creation, transmission, and receipt
of the file. For example metadata may include information about what language it is
written in, what tools were used to create it, sender information, and what sort of files are
associated with it.

19. When an ESP detects a file passing through its network that has, in its
metadata, the same hash value as an image or video file of suspected child pornography
contained in the database through a variety of methods, the ESP reports that fact to
NCMEC via the CyberTip line. By statute, an ESP has a duty to report to NCMEC any
apparent child pornography it discovers “as soon as reasonably possible.” The CyberTip
line report transmits the intercepted file(s) to NCMEC. The ESP is not required to open
or view the file(s) because the files hash value, or “fmgerprint,” has already been

associated to a file of suspected child pornography. The ESP’s decision to report a file to

NOONE AFF[DAVIT UNITED srAii=.s ATTORNEY
USAO #2018R01020 _ 6 1201 PACIFIC AvENUE, SUITE 700
TACOMA, WAsrnNGi'oN 98402

(253) 428-3800

\DOO\]O\'Jl-ldb~)[\)>-\

NNNNNNNNN)-‘)-¢)-a>-a)~)-d)-A)-i)-)-
OO\]O`\Ui-ILWN»-'O\DOO\]O\UI-P~WNHO

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 8 of 16

NCMEC can be based solely on the match of the unique hash value of the suspected child
pornography to the identical hash value in the suspected transmission
III. STATEMENT OF PROBABLE CAUSE

20_ KIK messenger is an application available for download on mobile devices
such as smartphones and tablets The application allows individuals to establish user
accounts and then exchange messages and files (such as photos and videos) over the
Internet KIK allows users to contact other users individually, as Well as to post
messages in public forums, chat in groups, and exchange messages and files with other
KIK us ers.

21. Between April 21, 2017, and May 12, 2017, investigators discovered KIK
messenger user “33 5 guy99@gmail.com” was an active member of the known KIK
messenger child pornography group “Boys Links Only! -Send on Entry or Ban.”

22. Prior to identifying this specific user, investigators had already determined
that the KIK group “Boys Links Only! Send on Entry or Ban” distributed, advertised,
facilitated, discussed, accessed, viewed, and/or downloaded thousands of videos and
images of child pornography Agents had then identified certain users accessing this KIK
group. One of these users, “335guy99@gmail.com,” accessed the KIK messenger group
from IP addresses maintained by inteinet service provider Comcast Cable. A subpoena
was sent to Comcast who identified the Subscriber to these IP addresses was identified as
Jonel Har GUIHAMA, 1524 203rd Street Court East, Spanaway, WA, 983 87; (253) 293-
81 82; guihama@comc ast_net; roxannehornerS 8@comcast.net.

23_ On September 5, 2018, FBI South Sound Exploitation Task Force and
multiple AFOSI members executed a federal search`warrant at GUIHAMA’s residence,
located at 1524 203rd Street Court East, Spanaway, WA. During the search,
GUlHAMA’s cellphone, laptop and an external hard drive Were seized and given a
preliminary analysis by AFOSI SA Joel Fry, Digital Forensic Consultant_ During later
analysis,_ SA F ry found over 5,000 images that were scanned and returned with a known

Proj ect Vic hash value match for known child pornography and another approximately

NOONE AFFIDAVIT UNrrED srATEs ATTORNEY

1201 PAcii~'ic AvENUE, Sui'rE 700
USAO #2018R01020 ` 7 TACOMA, WAsHiNGi'oN 98402

(253) 428-3800

\OOO\]O\U!L'~)JN)-a

N[\)[\)I\JNNNNN»-‘r-\)-l>-\>-\>-d)¥>-\i-l)-¢
OO\]O\Ui-l>~U-)l\)l-‘O\DOO\]O\U`l-LUJ[\J'_‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 9 of 16

5,000 child erotica images with known Project Vic hash values. In addition, SA Fry
found approximately 7,000 suspected child pornography images and approximately 6,000
suspected child erotica images, which are still pending further analysis.

24. Agents specifically recovered an image labeled “05 l .jpg” that was located
on the Laptop within a file named; “C.'\Lost Fz`lesll 0yr old Gl`rl in different
positions\. ” CID Digital Forensics Examiner Ray Rivera examined the image and
determined it had a positive MDS hash that matched with the NCMEC hash set library in
which the depicted Caucasian female had previously been identified as a minor. The
picture depicted the minor exposing her naked vaginal area and anus. An adult male’s
fully erect penis is immediately adjacent to the minor and about to penetrate the minor’s
exposed anus. The file contained an Alternate Data Stream (ADS) with an identifier
usually indicative of the file being downloaded from a website on the intemet.

25_ On September 5, 2018, GUll-lAMA was advised of his constitutional rights,
which he waived prior to being interviewed During the interview, GUIHAMA admitted
to possessing and distributing child pornography through the KIK messenger application
by using Dropbox links. When asked what files were in the Dropbox link he shared,
GUIHAMA responded “it was bad stuff.” GUIHAMA stated the files included some
“younger folks” that were “in their teens.” When specifically asked about the age range
of the minors depicted in the files, GUIHAl\/IA responded, “it’s underage I know that for
sure.” GUIHAMA estimated the youngest child depicted in the files was 12-13 years old
and stated some of the children were nude.

26. GUIHAMA also described the method by which he used Dropbox links
during his KIK chats. GUIHAMA stated that he obtained Dropbox links from other
groups on KIK. GUIHAMA would then copy the link and share it in a separate group
chat when someone requested it from him. GUIHAMA acknowledged that the Dropbox
links contained images and videos of minors, some of which depicted nudity and sexual

acts involving minors

NOONE AFF]]:)AVIT UNI'l`ED STATES ATTORNEY

` _ 1201 PAciFic AW;NUE, SUrrE 700
USAO #2018R01020 8 TACOMA, WAsHiNci'oN 9 8402

(253) 428-3800

\DOO\]O\U'I-ldb~>[\))-\

NN[\JI\JNNN[\JN)-*)-‘)-¢)->-)~)-\)-‘)->-~
oo\]O\Lh-|>L»Jl\)>-*C>\OOO\]O\kh-i>ml\)>-*C>

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 10 of 16

27. During the interview, GUIHAMA identified at least three KIK messenger
username accounts that he had used including “335guy99@gmail.com_” GUlI-IAMA
created the “335guy99@gmail.com” KIK messenger usemame in the summer of 2015.
GUIHAMA believed that he shared his first Dropbox link using the
“335guy99@gmail.com” account in approximately February of` 2016. GUIHAMA did
not recall using the “335guy99@gmail.com” username after February of 2017_

28. A Department of Defense Inspector General Subpoena was served on
Dropbox and confirmed the User [D for the usemame “335guy99@gmail_com” is
244407669_

IV. PRIOR EFFORTS TO OBTAIN EVIDENCE

29. Based upon my experience and training, it is not uncommon for technically
sophisticated criminals to use encryption or programs to destroy data which can be
triggered remotely or by a pre-programed event or keystroke, or other sophisticated
techniques to hide data. In this case the data sought is stored on a server belonging to
Dropbox_ If data is accessed and deleted by the user, by either deleting the emails or any
associated contact lists, the content would not be retrievable. Unlike traditional computer
forensics where a hard drive can be searched and deleted documents recovered,
information stored in an enterprise storage system is irretrievable once it has been
deleted. Further, since this information is accessible from anywhere the suspect can
obtain an lntemet connection to log on to his account, they can delete this information in
a matter of minutes

30. GUIHAMA did not provide access to the SUBJECT ACCOUNT, and
Dropbox has indicatedlit will only provide the contents of said account pursuant to a
valid legal process There are no other means of obtaining the necessary evidence to
prove the elements of computer/Internet-related crimes, the only effective means of
collecting and preserving the required evidence in this case is through the instant search.
Based on my knowledge, no prior search warrant has been obtained to search the

SUBJECT ACCOUNT_

NOONE AFF]DAVIT UNi'i'ED sTATEs ArroRNEY

1201 PACii=ic Avi-:NUE, SUrrE 700
USAO #201 SRO 1020 ' 9 TACOMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\]O\Lh-I>~WN)-\

N[\)[\J[\Jl\.)[\)[\)[\)[\.))-¢)-a)_a)-fr-\)-\)-\)-\>-i>-l
OO\]O\U`l-l>-UJI\))-‘O\DOO\]O\UI-|>L)JI\J>-*O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 11 of 16

V. PROTOCOL FOR SORTUG SEIZABLE ELECTRONCALLY
STORED INFORMATION

31. ln order to ensure agents are limited in their search only to the contents of
the SUBJECT ACCOUNT as described in Attachment B; in order to protect the privacy
interests of` other third parties who have accounts at Dropbox; and in order to minimize
disruptions to normal business operations of Dropbox; this application seeks
authorization to permit agents and employees of Dropbox to assist in the execution of the
warrant, pursuant to 18 U.S.C. § 2703(g), as follows:

a. The search warrant will be presented to Dropbox, with direction that
it identify and isolate the SUBJECT ACCOUNT and associated records described in
Sectionl of Attachment B.

b. Dropbox will also be directed to create an exact duplicate in
electronic form of the SUBJECT ACCOUNT and associated records specified in Section
I of Attachment B, including an exact duplicate of the content of all email messages
stored in the SUB.TECT ACCOUNT_

c. Dropbox shall then provide an exact digital copy of the contents of
the SUBJECT ACCOUNTS, as Well as all other records associated with the account, to
me, or to any other agent of AFOSI. Once the digital copy has been received nom
Dropbox, that copy will, in turn, be forensically imaged and only that image will be
reviewed and analyzed to identify communications and other data subject to seizure
pursuant to Section ll of Attachment B. The original digital copy will be sealed and
maintained to establish authenticity, if necessary

d. Analyzing the data contained in the forensic image may require
special technical skills, equipment and software It could also be very time-consuming
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant Merely finding a relevant “hit” does not end the review process

Keywords used originally need to be modified continuously, based on interim results

NOONE AFF]DAVIT UNrrED srArEs ATToRNEY

1201 PACii=IC AVENUE, _SUi'i'E 700
USAO #2018R01020 ' 1 0 TAcoMA, WAanNGToN 98402

(253)428-3800

\DOO\]O\U\-L!)JN)-=

N[\)[\)l\)l\)[\)NN[\Jh-l»-\>-¢)-\>-l)->-\)-\i_\i_l
OO\IO\\.h-I>UJ[\)*_‘O\DOO\IO\U\-PLJJ[\)'_‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 12 of 16

Certain file formats, moreover, do not lend themselves to keyword searches as keywords
search text, and many common electronic mail, database, and spreadsheet applications
(which may be attached to email) do not store data as searchable text. The data is saved,
instead, in proprietary non-text format And, as the volume of storage allotted by service
providers increases the time it takes to properly analyze recovered data increases as well.
Consistent with the foregoing, searching the recovered data for the information subject to
seizure pursuant to this warrant may require a range of data analysis techniques and may
take weeks or even months
e. Based upon my experience and training, and the experience and
training of other agents With Whom I have communicated, it is necessary to seize all
emails, chat logs, documents, shared links, anle addresses which identify any users that
have accessed the SUBJECT ACCOUNT and any emails sent or received in temporal
proximity to incriminating emails which provide context to the incriminating
communications
f. All forensic analysis of the image data Will employ only those search
protocols and methodologies reasonably designed to identify and Seize the items
identified in Section ll of Attachment B to the warrant
VI. CONCLUSION

32. Based upon the evidence gathered in this investigation as set out above,
including but not limited to my review of data and records, information received from
other law enforcement agents, and my training and experience there is probable cause to
believe evidence7 fruits and/or instrumentalities of the crimes of 18 U.S.C. § 2252(a)(2)
(Receipt or Distiibution of Child_Pornography) and 18 U.S.C. § 2252(a)(4)(B)
(Possession of Child Pornography) exists and will be found in the electronically stored
information or communications contained and associated With the SUBJECT ACCOUNT
and any attachments stored instant messages stored voice messages documents, videos,
and photographs associated therewith, as well as in subscriber and log records associated

with the account Accordingly, by this Affidavit and warrant 1 seek authority pursuant to

NOONE AFFIDAVIT UNi'rED sTATi=.s ArToRNEY

_ 1201 PAciFic A\n;NiiE, SuirE 700
USAO #2018R01020 1 1 TACOMA, WAsHiNGroN 98402

(253) 428-3800

\DOO\]O\Ul-l>~b->l\))d

NI\.)N[\)[\)[\)NNNi-l>-l»-‘>-\)-\)-‘)-l>-\i-¢i_l
OO\IO\Lh-LUJ[\)F_‘O\DOO\]O\LA-LUJNl-‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 13 of 16

18 U.S.C. §§ 2703(a) and 2703(0)(1)(A) for the government to search all of the items
specified in Attachment A and Section 1 of Attachment B (attached hereto and
incorporated by reference herein) to the warrant, and specifically to seize all of the data,
documents and records which are identified in Section II of Attachment B.

Dated this 18th day of January, 2019_

/-l/*-

// /;:’-rr j
_ /

 

r riAi\/i NooNE,@x/raant
Special Agent
Office of Special Investigations
United States Air Force

SUBSCRIBED and SWORN to before me this 18th day of January 2019

§a@//W;?F‘S

/kicHARD CREAi`URA
United States Magistrate Judge

NOONE AFF]DAVIT UNrrED srAiEs ATroRNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #201 SRO 1020 ' 1 2 TACOMA, WAsHiNGToN 98402

(253) 428-3800

\DOO\]O\UI-idh~)l\))-a

NNNNNN[\J[\JNi-li-a»-\)-\)-\)-i)-\>-a)-¢\_a
OO\IO`\U\-|>~LH[\J'-‘O\OOO\]O\U`I-I>UJN>-‘O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 14 of 16

ATTACHMENT A
Place to be Searched

All information associated with the Dropbox account “335guy99@gmail.com,”

User ID: 244407669, stored at premises owned, maintained, controlled7 or operated by

Dropbox, a company headquartered at 185 Berry Street, Suite 400, San Francisco,

California.

ATTACHMENT A
USAO #2018R01020

UNITED STATES ATTORNEY
1201 PAchic AvENUi-:, SurrE 700
TAcoMA, WASHJNGTON 98402
(253) 428-3800

\OOO\]O\Ul-ld-LAN)_

N[\)l\)l\)l\-)NNNN)-l»-a>-a>-\)-\)-¢>-‘>-‘»-r»-‘
OQ\]O\Ul-ldb~)l\)>-*O\DOO\JO\U`I-l§U-)[\)>-*O

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 15 of 16

ATTACI-]i\/IENT B

Section I - Items to be to be Provided by Dropbox Inc. for Search

1. All electronically stored information and communications contained in the
Dropbox account 335 guy99@gmail.com, User ID: 244407669, associated With the period
between February 1, 2016, and September 5, 2018, including associated email addresses;
alternate email addresses; associated cloud storage ; account registration information, user
contact information, linked web addresses and posted images, content and logs; including
a copy of these accounts

2_ All subscriber records associated with the period between February 1, 2016,
and September 5, 2018 and the SUBJECT ACCOUNT, including name, address records
of session times and durations, length of service (including start date) and types of
service utilized, telephone or instrument number or other subscriber number or identity,
(including any temporarily assigned network address, and means and source of payment
for such Service) including any credit card or bank account number;

3. Log records between February 1, 2016, and September 57 2018, including
IP address captures, associated with the specified accounts;

4. Any address lists or buddy/ contact lists associated with the specified
account(s); and

5. Any records of communications between Dropbox Inc., between February
1, 2016, and September 5, 2018, and any other person about issues relating to the
accounts, such as technical problems billing inquiries or complaints from other users
about the specified accounts This is to include records of contacts between the
subscribers and the provider’s support services, as well as records of any actions taken by
the provider or subscriber as a result of the communications

Section H - Items to be Seized
All electronically stored information and communications contained in the

Dropbox account 335 guy99@gmail.com7 User ID: 244407669, between February 1,

ATTACHMENT B UNITED srArEs Ai'roRNEY

1201 PAcu=ic A\rm, sums 700
USAO #2018R01020 ` 1 TAcoMA, wAsmNGroN 98402

(253] 428-3800

\DOO\IO\Ui-ldUJN>-*

NNN[\)I\)N[\J[\J[\J)-‘)-‘»-\)_l)-*)-\)-\)~)-‘)-I

 

 

Case 3:19-mj-05006-.]RC Document 1 Filed 01/18/19 Page 16 of 16

2016, and September 5, 2018, including associated email addresses alternate email
addresses associated cloud storage accounts to include contents of electronic files:

a. All messages documents and profile information, attachments or other
data between February l, 2016, and September 5, 2018, that serves to identify any
persons who use or access the accounts specified, or who exercise iri any way any
dominion or control over the specified accounts;

b_ Any address lists or buddy/ contact lists associated With the specified
accounts between February 1, 2016, and September 5, 2018; 1

c. All images of child pornography and any messages documents and profile
information, attachments or other data related to child pornography or the possession,
receipt, or distribution of child pomography;

d. All subscriber records associated with the SUBJECT ACCOUNT between
February l, 2016, and September 5, 2018, including name, address records of session
times and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, (including any
temporarily assigned network address and means and source of payment for such
service) including any credit card or bank account number(s);

e. Any and all other log records including IP address captures, associated
with the SUBJECT ACCOUNT between February l, 2016, and September 5, 2018; and

f. Any records of communications between Dropbox lnc. and any person
between February l, 2016, and September 5, 2018, about issues relating to the specified
accounts such as technical problems billing inquiries or complaints from other users
about the specified accounts This is to include records of contacts between the subscriber
and the provider’s Support services as well as records of any actions taken by the
provider or subscriber as a result of the communications

Notwithstanding the criminal offenses defined under 18 U.S.C. § 2252 and 2252A or any
similar criminal offense, Dropbox Inc. shall disclose information responsive to this
warrant by mailing it to Office of Special Investigations Attn: Special Agent Liam
Noone, Detachment 305, 160 McCarthy Blvd, Joint Base Lewis-McChord, Washington
98438 or via e-mail to'liam.noone.Z(E'ii=us.af.mil.

ATTACHMENT B UNiTED sTATEs ArroRNEY

1201 PACrFic AVENUE, SUi'i'E 700
USAO #2018R01020 ' 2 TAcoMA, WAsHiNcroN 98402

(253) 428-3800

